PER CURIAM
Defendant was convicted of theft in the first degree for receiving stolen property. ORS 164.055. As part of her sentence, restitution was ordered. The restitution included $200 that the state concedes should not have been imposed, because it was for damage to the building from which the stolen goods were taken before defendant became involved. We accept the concession.
We affirm defendant’s conviction and remand for resentencing, with instructions to reduce restitution by $200.
Conviction affirmed; remanded for resentencing not inconsistent with this opinion.